Citation Nr: 1211190	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a brain tumor.

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a disorder manifested by short term memory loss.

5.  Entitlement to an increased rating for bilateral lattice degeneration and pseudo-papilledema.

6.  Entitlement to a temporary total rating for treatment of a service-connected condition requiring convalescence (brain tumor).     

7.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in Washington, D.C. in November 2011.  

In May 2009, the Veteran submitted a document which withdrew from appellate consideration his claims for increased ratings for a service-connected right hand disability as well as for diabetes mellitus and a claim for service connection for a mental disorder.  

At the November 2011 hearing, the Veteran withdrew from appellate consideration the claim of entitlement to a compensable evaluation for dupuytrens contracture of the left hand.  

The issues of entitlement to service connection for headaches, entitlement to service connection for a disorder manifested by short term memory loss, entitlement to an increased rating for bilateral lattice degeneration and pseudo-papilledema, entitlement to a temporary total rating for treatment of a service-connected condition requiring convalescence and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The competent, probative medical evidence of record demonstrates that a brain tumor was more likely than not present during the Veteran's active duty service.

2.  The competent, probative medical evidence demonstrates that it is more likely than not that the Veteran experiences vision loss as a result of the brain tumor and treatment thereof.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for entitlement to service connection for a brain tumor and the residuals thereof, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  With resolution of reasonable doubt, the criteria for entitlement to service connection for loss of vision as secondary to the service-connected brain tumor headaches, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  This is unnecessary here with regard to the claims for service connection for a brain tumor and for loss of vision because the Board is fully granting the claims.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

Entitlement to service connection for residuals of a brain tumor

In August 2008, the Veteran submitted a claim of entitlement to service connection for a menningioma brain tumor.  He opined that the brain tumor also permanently affected the vision in both of his eyes.  The tumor was diagnosed in 2007.  

The Board finds that service connection is warranted for residuals of a brain tumor.  

There is competent evidence of record supporting the claim that the Veteran was diagnosed with a brain tumor.  Private clinical records beginning in 2007 document that the Veteran was diagnosed as having the tumor and also document subsequent treatment which included surgical removal in November 2007.  

There are opinions from private physicians which support the Veteran's claim that the brain tumor which was diagnosed in 2008 began during active duty.  

In May 2008, a neurosurgeon, F.D.J., M.D., wrote that he had treated the Veteran for a menningioma recently.  It was the physician's opinion that the menningioma had possibly been growing for many years, even up to eight or ten years.  He wrote the tumor possibly occurred during the Veteran's active duty service.  

In June 2008 an endocrinologist, A.J.D., III, M.D., wrote that the Veteran was followed for diabetes mellitus and the menningioma.  Based on the slow growth rate of menningiomas, it was felt that the tumor had most likely been present for at least eight to ten years or more.  It was the endocrinologist's professional opinion that the tumor likely developed during the Veteran's active military service, prior to his retirement from the Navy in 2000.  

In February 2009, a Chief of Ophthalmology at an Army Medical Center, R.B.C., M.D., wrote that the Veteran was recovering from significant visual field loss that was permanent.  The vision loss was directly related to a brain tumor (menningioma).  Slowly progressive vision loss began while the Veteran was on active duty.  The swollen optic nerves (papilledema)was a response to the rising intracranial pressure from the growing tumor in his head.  The physician wrote that this was all documented while the Veteran was on active duty.  The physician noted (apparently in response to the report of the December 2008 eye examination) that pseudopapilledema does not heal.  

In March 2010, Dr. R.B.C. produced another letter regarding the Veteran's treatment.  He wrote that he had been treating the Veteran since October 2007 when he was diagnosed as having a papilledema and scheduled for an MRI.  The MRI revealed a brain tumor.  The physician reported he had personally reviewed the Veteran's medial history, past and present ailments, as well as pertinent parts of the Veteran's service treatment records that documented clinical conditions related to service.  The physician found the main reason the tumor was related to service was that there was service treatment record documentation of the presence of pseudopapillidema and buried drusen prior to the Veteran's discharge.  It was written that, when an ophthalmologist makes these observations, it is normal protocol to order a CT of the head to rule out the unexpected diagnosis of brain tumor which can often present itself with papilledema (optic nerve swelling).  The CT would also support the diagnosis of buried drusen, since they usually show up well on bone tissue windows.  No study of the head was conducted to verify the absence of a brain tumor or the presence of drusen.  It was the physician's opinion that it is more likely than not that there is a medical nexus between the Veteran's active duty service vision conditions and his disabilities of today, due to the pseudopapilledema, tubercular sella menningioma and loss of vision secondary to the tubercular sella menningioma.  

The Board notes that the opinion from Dr. F.D.J., is speculative in nature by twice using the term possible when addressing whether the tumor began during active duty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  

The Board finds the opinions from Drs. R.B.C. and A.J.D., III, are not speculative and provide competent evidence linking the brain tumor to the Veteran's active duty service.  They are also accorded significant probative weight.  The physicians provided rationale to support the opinions (slow growth rate of the tumor) and one of the physician cites to clinical evidence in the Veteran's service treatment records of papilledema to document the presence of symptoms of a tumor.  

There is no competent evidence of record which indicates that the Veteran's brain tumor did not begin while on active duty.  

A VA vision examination was conducted in December 2008.  Physical examination was conducted.  The diagnoses were diabetes mellitus without ophthalmic signs, visual acuity loss both eyes, visual field loss left greater than right with macular splitting in the left which accounts for the drop of the visual acuity in the left eye and disorder of the optic chasm associated with neoplasm.  The examiner opined that, with the exception of the diabetes mellitus, the optic diagnoses were due to a brain tumor and its treatment.  The examiner noted he was sure the Veteran had bilateral papilledema caused by a brain tumor compression of the optic nerves but this is resolved now, leaving bilateral optic nerve atrophy.  The atrophy with field and acuity loss may be still worsening.  The loss of visual acuity and visual field in both eyes was most likely caused by or a result of the Veteran's brain tumor (menningioma) and its treatment.  

This examination report actually supports the Veteran's claim.  The examiner also noted the papilledema which was caused by a brain tumor.  While the examiner did not have access to the claims file which lessens, somewhat, the probative value of the opinion, this lack of a review would not affect the probative value of the opinion regarding the underlying pathology.  This examiner also found that a papilledema is caused by a brain tumor.  

Based on the above and upon application of the benefit of the doubt, the Board finds that the Veteran had a brain tumor which began during active duty and he currently experiences residuals of the disability.  Service connection is warranted for residuals of a brain tumor.  

Entitlement to service connection for loss of vision

As set out above, the Board has found that service connection is warranted for residuals of a brain tumor.  The Board's review of the medical evidence demonstrates that service connection is therefore warranted for the left eye disorder on a secondary basis.  There is competent evidence in the claims file from different health care professionals which links a loss of acuity as well as a loss of peripheral vision to a now service-connected disability.  

In May 2008, a neurosurgeon, F.D.J., M.D., wrote that he had treated the Veteran for a menningioma recently.  The physician opined that the tumor was the probable cause of some visual loss and loss of peripheral vision on both sides.  

In February 2009, a Chief of Ophthalmology at an Army Medical Center, R.B.C., M.D., wrote that the Veteran was recovering from significant visual field loss that was permanent.  The physician wrote that the vision loss was directly related to a brain tumor (menningioma).  

A VA vision examination was conducted in December 2008.  Physical examination was conducted.  The diagnoses were diabetes mellitus without ophthalmic signs, visual acuity loss both eyes, visual field loss left greater than right with macular splitting in the left which accounts for the drop of the visual acuity in the left eye and disorder of the optic chasm associated with neoplasm.  The examiner opined that, with the exception of the diabetes mellitus, the optic diagnoses were due to a brain tumor and its treatment.  

The Board finds the above cited documents provide competent, probative evidence linking loss of vision to the brain tumor.  

There is no evidence of record which indicates that the Veteran does not experience loss of vision as a result of his brain tumor.  

Based on the above, the Board finds that service connection is warranted for loss of vision secondary to a brain tumor.  


ORDER

Entitlement to service connection for residuals of a brain tumor is granted. 

Entitlement to service connection for loss of vision secondary to a brain tumor is granted. 

REMAND

The Veteran has claimed entitlement to service connection for headaches and for a disorder manifested by short term memory loss.  He has opined that these disorders were secondary to his brain tumor and residuals.  As set out above, the Board has determined that service connection is warranted for the brain tumor and residuals.  Significantly, there is no competent evidence of record currently linking headaches and/or a disorder manifested by memory loss to the brain tumor.  The Veteran is not competent to provide an opinion regarding a complex medical question and the Board finds the etiology of these disorders is a complex medical question.  The Veteran has not been provided with a VA examination to determine the etiology of the disorders.  An examination is required to address the Veteran's contentions.  

The Veteran has claimed entitlement to an increased rating for bilateral lattice degeneration and pseudo-papilledema.  The last time the disability was evaluated by VA for compensation and pension purposes was in December 2008.  The examiner noted at that time that the visual field loss and visual acuity loss might be worsening and suggested a repeat compensation and pension examination in six months.  No such examination has been conducted.  In May 2009, the Veteran informed a clinician that the vision in his right eye might be getting worse.  The Board finds the Veteran should be afforded a current VA examination to determine the extent of disability associated with the service-connected bilateral lattice degeneration and pseudo-papilledema.  Additionally, the symptomatology associated with this service-connected disability should be distinguished from that associated with the residuals of the brain tumor.  

The Veteran has claimed entitlement to a temporary total rating due to convalescence for treatment of his brain tumor.  As set out above, the Board has determined that service connection is warranted for a brain tumor.  A temporary total disability rating may be assigned when it is established by report at hospital discharge or outpatient release that surgery for a service-connected condition necessitates at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).  As service connection was denied until issuance of this decision granting service connection for the brain tumor, the RO denied this claim based on the fact that the brain tumor was not related to active duty.  Now that service connection has been granted for a brain tumor, the RO has not yet had the opportunity to adjudicate this claim on the merits.  Accordingly, remand is necessary for such consideration.      

The Veteran has claimed entitlement to TDIU.  The Board finds this claim is inextricably intertwined with the two service connection claims being remanded by this decision.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any headaches and/or disorder manifested by memory loss found on examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has headaches and/or disorder manifested by memory loss which was incurred in or aggravated by the Veteran's active duty service.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has headaches and/or a disorder manifested by memory loss which is secondary to a service-connected disability to include the brain tumor and the residuals.  

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of symptomatology associated with the service-connected bilateral lattice degeneration and pseudo-papilledema.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  To the extent possible, the examiner should differentiate the symptomatology associated with the service-connected bilateral lattice degeneration and pseudo-papilledema from that associated with the residuals of the brain tumor.  

A complete rationale for all opinions expressed must be provided.  If any opinion cannot be provide without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

3.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the claims of entitlement to service connection for headaches and a disorder manifested by memory loss as well as the claim of entitlement to an increased rating for bilateral lattice degeneration and pseudo-papilledema, the claim for TDIU and the claim for a temporary total rating based on convalescences should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


